Citation Nr: 0933450	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for a chronic left trapezius muscle strain manifested 
as chronic myofascial pain in the left upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in July 2005.  A transcript is of record.

This matter was remand by the Board in November 2005 and 
again in July 2007 for a VA examination and further 
procedural and evidentiary development.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's left shoulder impairment of the 
supraspinatus and trapezius muscles is not shown to be 
moderately severe in nature.

3.  The Veteran demonstrates limitation of motion of the 
nondominant arm at shoulder level.


CONCLUSIONS OF LAW

1.  Effective April 30, 2001, the criteria for a disability 
rating in excess of 10 percent for a chronic left trapezius 
muscle strain manifested as chronic myofascial pain in the 
left upper back are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 4.71a, Diagnostic 
Codes 5003, 5019, 5200-5203, 5301-5323 (2008).

2.  Effective May 27, 2009, the criteria for a 20 percent 
disability rating for a chronic left trapezius muscle strain 
manifested as chronic myofascial pain in the left upper back 
are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.55, 
4.56, 4.59, 4.73, 4.71a, Diagnostic Codes 5003, 5019, 5200-
5203, 5301-5323 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2002, 
December 2005, and August 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  Additionally, a 
July 2007 letter informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was afforded a 
VA examination. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Background 

In a February 2001 private treatment record of Dr. AA of 
Neurosurgery and Spine Associates, the Veteran reported 
discomfort and spasm in his left periscapular region 
following a cervical foraminotomy.  The Veteran reported the 
discomfort was halfway between the medial border of his 
scapula and spine.  Upon examination, there was some muscular 
spasm just medial to the left scapula.  The examiner opined 
the Veteran was experiencing intrascapular discomfort which 
could be related to his cervical spondylitic disease.

In an August 2004 private treatment record from Dr. DF of 
Southeast Pain Care, the Veteran was diagnosed with left 
subacromial bursitis.

In a January 2005 private treatment record from Dr. AA of 
Southeast Pain Care, the Veteran reported he had an 
occasional "twinge" of pain in his upper trapezius muscle.

During his July 2005 Board hearing, the Veteran testified 
that he experienced painful range of motion in his shoulder.  
He testified that he tried not to use his left arm, and at 
work, tried to avoid any heavy work.  He stated he was unable 
to pick up an extension ladder because it required the use of 
both hands, and he also dropped things with his left hand. 

In March 2006, the Veteran underwent a VA examination and 
reported muscle spasms and pain in the shoulder blade area 
and between the shoulder blade and the spine.  He reported 
that repetitive use of the left hand was troublesome for him 
even with surgery.  

The examiner noted a lump near the left acromioclavicular 
joint which appeared to be a healed fracture of the left 
collar bone.  He had pain on palpation of the left 
acromioclavicular joint and his pain limited the range of 
motion.  He had weakness of the left anterior serratus and 
medial portion of the trapezius muscle so that he essentially 
had a winged scapula.  Supra and infraspinatus muscles were 
of good mass. A sensory examination demonstrated a patchy 
loss of sensation around and across the left shoulder and the 
examiner opined it did not entirely fit a peripheral or root 
nerve distribution.  

The examiner opined the Veteran did have evidence of a left 
winged scapula with atrophy of the anterior serratus and to a 
lesser extent, the middle portion of the trapezius muscle and 
it was consistent with an injury of the long thoracic nerve 
which could be related to his 1979 motor vehicle accident.	

The Veteran underwent a VA examination in May 2009 and 
reported pain in the left shoulder on a daily basis which 
interfered with his sleeping and was occasionally accompanied 
by instability.  He experienced pain with overhead activity.  
He was treated surgically with an acromioplasty in 2005-2007.  
The Veteran reported limitation in performing his work, to 
include lifting and avoiding the use of his left hand.  He 
experienced flare-ups which were weather and activity related 
and caused him to be unable to reach forward with his left 
shoulder.  

Upon physical examination, the acromioclavicular joint was 
nontender on the left,  abduction was 80 degrees, flexion was 
100 degrees, external rotation was 45 degrees, and internal 
rotation was 90 degrees.  Motion appeared accompanied by end-
of-range pain but was not additionally limited following 
repetitive use.  Impingement testing was positive at 80 
degrees.  The shoulder was stable, however, supraspinatus 
strength was slightly decreased.  The Veteran had limitation 
of scratching both the back of his head and back.  X-ray 
studies were essentially negative.  The examiner diagnosed 
the Veteran with impingement syndrome of the left shoulder. 

Analysis

In a June 2004 rating decision, the Veteran was granted 
service connection for a chronic left trapezius muscle strain 
manifested by chronic myofascial pain in the left upper back, 
and assigned a 10 percent disability evaluation, effective 
April 30, 2001.

The Veteran contends that his left shoulder disability is 
more severely disabling than is reflected by the currently 
assigned 10 percent disability rating. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will deny a disability rating in excess of 10 percent 
for the time period effective April 30, 2001.  For the time 
period effective May 27, 2009, the date a VA examination 
showed an increased limitation of motion of the Veteran's 
shoulder, the Board will grant the claim and assign a 20 
percent disability evaluation as warranted by Diagnostic Code 
5019.  38 C.F.R. §  4.71a.

The Veteran's chronic left trapezius muscle strain manifested 
by chronic myofascial pain in the left upper back has been 
evaluated under Diagnostic Codes 5301 (injury to muscle)-5019 
(bursitis).  38 C.F.R. §§  4.71a, 4.73.

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301-5323, prescribe the evaluation 
of disabilities manifested by muscle injuries based upon the 
classifications of slight, moderate, moderately severe, or 
severe. 38 C.F.R. § 4.56(d)(1)-(4). The corresponding level 
of severity of a service-connected muscle injury is 
determined to a significant extent by the presence or absence 
of cardinal signs and symptoms of muscle disability, which 
consist of loss of power, lowered threshold of fatigue, 
weakness, pain, impairment of coordination and uncertainty of 
movement. 38 C.F.R. § 4.56(c).

Diagnostic Code 5301 pertains to Muscle Group I, the shoulder 
girdle and arm.  These muscles include the trapezius, 
elevator scapulae, and serratus magnus muscles.  Functions 
include upward rotation of the scapula and elevation of the 
arm above the shoulder level.

Under this section, a 10 percent evaluation is assigned for 
moderate disability in all cases.  In moderately severe 
cases, a 20 percent evaluation is warranted for a non-
dominant arm. In severe cases, a 30 percent evaluation is 
warranted for a non-dominant arm. 38 C.F.R. § 4.73, 
Diagnostic Code 5301. 

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. § 4.6. The Board observes that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988) 871; and "severe" is 
generally defined as "of a great degree: serious." See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.

The Veteran's left shoulder disability has also been by 
evaluated by analogy to bursitis.  Bursitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Degenerative arthritis under Diagnostic Code 5003 evaluates 
disabilities based on the degree of limitation of motion 
under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5201.   

Diagnostic Code 5201 provides the rating criteria for 
limitation of motion of the arm.  38 C.F.R. § 4.71a.  Under 
that code, a higher rating of 20 percent is warranted when 
the medical evidence demonstrates limitation of motion of the 
nondominant arm at shoulder level or midway between the side 
and shoulder level.  A 30 percent rating is warranted where 
arm motion is limited to 25 degrees from the side.

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2008).  
When the arm is held at the shoulder level, the shoulder is 
in 90 degrees of either forward elevation (flexion) or 
abduction. 38 C.F.R. § 4.71.

The regulatory criteria set forth in Diagnostic Codes for the 
shoulder and arm provide different ratings for the minor arm 
and the major arm, i.e., whether the Veteran is right or left 
handed. The Veteran has indicated (in various treatment 
records) that he is right-handed. Therefore, the Board will 
consider the ratings and criteria for the minor shoulder 
under the relevant diagnostic codes.

In this matter, the May 2009 VA examiner noted the Veteran 
had decreased range of motion in the left shoulder. Notably, 
abduction was 80 degrees, flexion was 100 degrees, external 
rotation was 45 degrees and internal rotation was 90 degrees.  

Based on the range of motion findings of the VA examination, 
the Veteran warrants an increased disability rating under 
Diagnostic Code 5019-5201, which provides that a 20 percent 
disability evaluation is warranted when the medical evidence 
demonstrates limitation of motion of the nondominant arm at 
shoulder level or midway between the side and shoulder level.  
Normal range of motion is flexion and abduction to 180 
degrees.  Here, the Veteran was noted to have abduction at 80 
degrees and flexion of 100 degrees, indicative of limitation 
of motion at the shoulder level.  A higher evaluation is not 
warranted, as there is no evidence which indicates that the 
Veteran's range of motion is limited to 25 degrees from the 
side.  Further, there is no evidence prior to the May 27, 
2009 VA examination that the Veteran's range of motion had 
increased in severity to warrant an increased under 
Diagnostic Code 5019.

Under Diagnostic Code 5301, in order to warrant an increased 
rating, the Veteran would need to exhibit a moderately severe 
disability to the muscles. Although a March 2006 VA examiner 
noted weakness of the left anterior serratus and medial 
portion of the trapezius muscle, he noted the supra and 
infraspinatus muscles were of good mass.  The May 2009 VA 
examiner noted supraspinatus strength was only slightly 
decreased.  

The foregoing medical evidence indicates that the Veteran's 
disability does not meet the criteria for an increased rating 
under Diagnostic Code 5301 based on impairment to Muscle 
Group I during the entire appellate period.  There is no 
severe or gross loss of muscle function except for a slight 
decrease of supraspinatus strength and weakness of the 
trapezius muscle. As such, an increased rating under 
Diagnostic Code 5301 is not warranted.

The Board also considered other potentially applicable 
diagnostic codes in this matter.  During the entire appeal 
period, Diagnostic Code 5200 is not shown to be for 
consideration as there is no evidence of ankylosis of the 
left shoulder joint at any time during the appeal.  

Diagnostic Code 5202 is not for consideration as the medical 
evidence does not reflect that the left shoulder is 
manifested by malunion, fibrous union, nonunion, or loss of 
the head (flail shoulder) of the humerus.  

Further, there is no evidence of nonunion or dislocation of 
the clavicle or scapula, as is required under Diagnostic Code 
5203.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the Veteran's complaints of 
pain, it is noted that the 20 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case are inadequate. As discussed above, there are 
higher ratings for the disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 


ORDER

Effective April 30, 2001, entitlement to a disability rating 
in excess of 10 percent for a chronic left trapezius muscle 
strain manifested as chronic myofascial pain in the left 
upper back, is denied.

Effective May 27, 2009, entitlement to a disability rating of 
20 percent for a chronic left trapezius muscle strain 
manifested as chronic myofascial pain in the left upper back 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


